Title: From George Washington to the Commissioners for the District of Columbia, 30 May 1796
From: Washington, George
To: Commissioners for the District of Columbia


        
          Gentlemen,
          Philadelphia 30th May 1796.
        
        As no Mail southward of Baltimore was received at the Post Office in this City on Saturday; and as you may not have understood by my letter of the 22d instt, that the duplicate of the Power of Attorney to Messrs Wilhem and Jan Willink was required to be forwarded through me, I address this to you, in order to remove the doubt if any there be; as copies of the other papers are ready, and only waiting your duplicates to be dispatched.
        In consequence of your recommendation of Mr Freeman, he was nominated, and by the advice & consent of the Senate has been appointed, Surveyor for running the Territorial line between the United States and Spain, at the rate of (*) dollars pr annum.
        This service cannot commence before the Ratification of the Treaty by Spain is received; and the Commissioner and Surveyor on the part of that Power are known, & ready to proceed. It will not therefore interfere with any Services you may require, and Mr Freeman can render, until he is called upon to execute this business; which, probably, will not be before Autumn. At which time the Commissions will issue.
        His request was to be employed in settling the Northern boundary between the United States and Great Britain, but the appointment of the Surveyors for that purpose is left to the Commissioners, who are to decide ultimately; I did not incline therefore to bring forward the name of any one for this service, even to our own Commissioner. With esteem & regard I am—Gentlemen Your obedient Servant
        
          Go: Washington
        
      